  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 1 of 14 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN POST, Individually and On Behalf of            )
 All Others Similarly Situated,                      )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 TERRAFORM POWER, INC., BRIAN                        )   CLASS ACTION
 LAWSON, CAROLYN J. BURKE,                           )
 CHRISTIAN S. FONG, HARRY                            )
 GOLDGUT, RICHARD LEGAULT, MARK                      )
 MCFARLAND, SACHIN SHAH,                             )
 BROOKFIELD RENEWABLE PARTNERS,                      )
 L.P., BROOKFIELD RENEWABLE                          )
 CORPORATON, 2252876 ALBERTA ULC,                    )
 and TERRAFORM POWER NY                              )
 HOLDINGS, INC.,                                     )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On March 16, 2020, TerraForm Power, Inc.’s (“TerraForm” or the “Company”)

Board of Directors (the “Board” or “Individual Defendants”) caused TerraForm to enter into an

agreement and plan of reorganization (the “Agreement”) with Brookfield Renewable Partners L.P.

(“BEP”), Brookfield Renewable Corporation (“BEPC”), 2252876 Alberta ULC (“Acquisition

Sub,” and together with BEP and BEPC, the “BEP Entities”), and TerraForm Power NY Holdings,

Inc. (“Holdings”).
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 2 of 14 PageID #: 2




       2.      The Agreement provides for, among other things, the acquisition by the BEP

Entities of TerraForm’s Class A common stock not already owned by BEP and its affiliates in

exchange for either 0.381 Class A exchangeable subordinate voting shares of BEPC or 0.381 of a

limited partnership unit of BEP per share (the “Proposed Transaction”). BEP and its affiliates

currently own approximately 62% of TerraForm’s Class A common stock.

       3.      On June 30, 2020, defendants filed a proxy statement/prospectus (the “Prospectus”)

with the United States Securities and Exchange Commission (the “SEC”), which recommends that

TerraForm’s stockholders vote to approve the Proposed Transaction at a special meeting of

stockholders scheduled for July 29, 2020.

       4.      The Prospectus omits material information with respect to the Proposed

Transaction, which renders the Prospectus false and misleading. Accordingly, plaintiff alleges

herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “1934 Act”) in connection with the Prospectus.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                  2
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 3 of 14 PageID #: 3




                                           PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of TerraForm common stock.

       9.      Defendant TerraForm is a Delaware corporation and maintains its principal

executive offices at 200 Liberty Street, 14th Floor, New York, New York 10281. TerraForm’s

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “TERP.”

       10.     Defendant Brian Lawson (“Lawson”) is Chairman of the Board of the Company.

Lawson is a Vice Chair of Brookfield Asset Management (“Brookfield”).             Lawson joined

Brookfield in 1988 and has held a number of senior management positions in Brookfield’s

investment and finance operations, including serving as Chief Financial Officer from 2002 to 2020.

       11.     Defendant Carolyn J. Burke (“Burke”) is a director of the Company. Burke is a

member of the so-called special committee of the Board (the “Special Committee”).

       12.     Defendant Christian S. Fong (“Fong”) is a director of the Company. Fong is a

member of the Special Committee.

       13.     Defendant Harry Goldgut (“Goldgut”) is a director of the Company. Goldgut is

Executive Chairman of Brookfield’s infrastructure and power groups and has been with Brookfield

since 1997.

       14.     Defendant Richard Legault (“Legault”) is a director of the Company. Legault is

Vice Chairman of Brookfield and sits on several boards for the Brookfield group, including Isagen

and Westinghouse Corporation. From 2015 to 2018, Legault served as Executive Chairman of

BEP.

       15.     Defendant Mark McFarland (“McFarland”) is a director of the Company.

McFarland is Chair of the Special Committee.




                                                3
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 4 of 14 PageID #: 4




       16.     Defendant Sachin Shah (“Shah”) is a director of the Company. Shah is a Senior

Managing Partner and Chief Executive Officer of the Brookfield Renewable Group, and Chief

Executive Officer of BEP. Shah joined Brookfield in 2002.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant BEP is a limited partnership formed under the laws of Bermuda and a

party to the Agreement.

       19.     Defendant BEPC is a corporation incorporated under the laws of British Columbia,

an indirect subsidiary of BEP, and a party to the Agreement.

       20.     Defendant Acquisition Sub is an unlimited liability corporation incorporated under

the laws of Alberta, a wholly-owned subsidiary of BEP, and a party to the Agreement.

       21.     Defendant Holdings is a newly-formed New York corporation, a wholly-owned

subsidiary of TerraForm, and a party to the Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of TerraForm (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.

       24.     The Class is so numerous that joinder of all members is impracticable. As of March

13, 2020, there were approximately 86,619,623 shares of TerraForm common stock outstanding,

held by hundreds, if not thousands, of individuals and entities not affiliated with BEP scattered

throughout the country.




                                                  4
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 5 of 14 PageID #: 5




        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     TerraForm owns and operates a renewable power portfolio of solar and wind assets

located primarily in the U.S. and E.U., totaling more than 4,200 MW of installed capacity.

        30.     On March 16, 2020, TerraForm’s Board caused the Company to enter into the

Agreement.




                                                 5
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 6 of 14 PageID #: 6




       31.     Pursuant to the terms of the Agreement, the BEP Entities will acquire all of the

outstanding shares of TerraForm’s Class A common stock not already owned by BEP and its

affiliates in exchange for either 0.381 Class A exchangeable subordinate voting shares of BEPC

or 0.381 of a limited partnership unit of BEP.

       32.     According to the press release announcing the Proposed Transaction:

       Brookfield Renewable Partners L.P. (“Brookfield Renewable” or “BEP”) (TSX:
       BEP.UN; NYSE: BEP) and TerraForm Power, Inc. (“TerraForm Power” or
       “TERP”) (Nasdaq: TERP) today announced that they have entered into a definitive
       merger agreement for Brookfield Renewable to acquire all of the outstanding shares
       of Class A common stock of TerraForm Power, other than the approximately 62%
       currently owned by Brookfield Renewable and its affiliates.

       Each share of Class A common stock of TerraForm Power will be acquired for
       consideration equivalent to 0.381 of a Brookfield Renewable unit. For each share
       of TerraForm Power’s Class A common stock held, TERP shareholders will be
       entitled to receive, at their election, either Class A shares of Brookfield Renewable
       Corporation (“BEPC shares”) or limited partnership units of Brookfield Renewable
       (“BEP units”). . . .

       Transaction Details

       As consideration for the transaction, TERP shareholders can elect to receive, for
       each share of TerraForm Power Class A common stock held, either BEPC shares
       or BEP units. Consideration for each share of Class A common stock of TERP will
       be equivalent to 0.381 of a BEP unit. TERP shareholders who do not make any
       election will receive BEPC shares. There is no limit on the number of TERP shares
       that may be exchanged for BEPC shares or BEP units.

       As previously announced, Brookfield Renewable also intends to make a special
       distribution of BEPC shares to its unitholders. BEPC is a Canadian corporation and
       will be listed on the TSX and NYSE. The BEPC shares are structured with the
       intention of being economically equivalent to a BEP unit, including identical
       distributions, as and when declared, and will be fully exchangeable at any time, at
       the shareholder's option, for a BEP unit on a one-for-one basis. As such, offering
       TERP shareholders the right to elect to receive BEP units or BEPC shares provides
       them the option of investing in Brookfield Renewable through a partnership or
       corporate structure. The exchange ratio will proportionally reflect the contemplated
       special distribution of BEPC shares to Brookfield Renewable unitholders, which
       we expect to close concurrently with the closing of the transaction.




                                                 6
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 7 of 14 PageID #: 7




       The transaction is subject to, among other things, the non-waivable approval of
       TERP shareholders representing a majority of the outstanding shares of TERP
       Class A common stock not owned by Brookfield Renewable and its affiliates. The
       transaction is also subject to other customary closing conditions and is expected to
       close in the third quarter of 2020.

       BMO Capital Markets and Scotiabank are serving as financial advisors and
       Cravath, Swaine & Moore LLP and Torys LLP are serving as legal counsel to
       Brookfield Renewable.

       Morgan Stanley & Co. LLC and Greentech Capital Advisors are serving as
       financial advisors and Kirkland & Ellis LLP and Richard, Layton and Finger LLP
       are serving as legal counsel to the Special Committee.

The Prospectus Omits Material Information, Rendering It False and Misleading

       33.     Defendants filed the Prospectus with the SEC in connection with the Proposed

Transaction, which seeks approval of the Proposed Transaction at a stockholder meeting scheduled

for July 29, 2020.

       34.     As set forth below, the Prospectus omits material information with respect to the

Proposed Transaction, which renders the Prospectus false and misleading.

       35.     First, the Prospectus omits material information regarding the Company’s and

BEP’s financial projections.

       36.     With respect to the “Net Asset Value (NAV) Model” for the Company, the

Prospectus fails to disclose: (i) all line items used to calculate (a) Adjusted EBITDA, (b) Cash

Available for Distribution, and (c) Cash Flow to Equity; and (ii) the updates and adjustments made

to the NAV Model during the process leading up to the execution of the Merger Agreement.

       37.     With respect to the “Five-Year Business Plan Model” for the Company, the

Prospectus fails to disclose: (i) all line items used to calculate (a) Adjusted EBITDA and (b) Cash

Available for Distribution; and (ii) the updates and adjustments made to the Five-Year Business

Plan Model during the process leading up to the execution of the Merger Agreement.




                                                7
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 8 of 14 PageID #: 8




        38.      With respect to the “BEP Management Forecasts,” the Prospectus fails to disclose:

(i) all line items used to calculate (a) Adjusted EBITDA and (b) Funds from Operations; and (ii)

the updates and adjustments made to the BEP Management Forecasts during the process leading

up to the execution of the Merger Agreement.

        39.      With respect to the “Adjusted BEP Forecasts,” the Prospectus fails to disclose all

line items used to calculate: (i) Adjusted EBITDA; and (ii) Funds from Operations.

        40.      The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        41.      Second, the Prospectus omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction,

Morgan Stanley & Co. LLC (“MS”) and Greentech Capital Advisors Securities, LLC

(“Greentech”).

        42.      With respect to MS’s Levered Discounted Cash Flow Analysis (NAV Model

Analysis), the Prospectus fails to disclose: (i) all line items used to calculate projected cash flow

to equity; and (ii) the individual calculated inputs and assumptions underlying the discount rates

of 4.1% and 5.1%.

        43.      With respect to MS’s Levered Discounted Cash Flow Analysis (Five-Year Business

Plan Model Analysis), the Prospectus fails to disclose: (i) the terminal values for TerraForm; and

(ii) the individual calculated inputs and assumptions underlying the discount rates of 4.1% and

5.1%.




                                                 8
  Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 9 of 14 PageID #: 9




        44.     With respect to MS’s Equity Research Analysts’ Price Targets analysis, the

Prospectus fails to disclose: (i) the individual price targets observed by MS in the analysis; (ii) the

sources thereof; and (iii) the individual calculated inputs and assumptions underlying the discount

rate of 4.6%.

        45.     With respect to Greentech’s Discounted Cash Flow Analysis of TerraForm, the

Prospectus fails to disclose: (i) all line items used to calculate cash flow to equity; (ii) the terminal

values for TerraForm; and (iii) the individual calculated inputs and assumptions underlying the

discount rate range of 5.95% to 6.45% and the perpetual growth rates of 0.75% to 1.25%.

        46.     With respect to Greentech’s Discounted Cash Flow Analysis of BEP, the

Prospectus fails to disclose: (i) all line items used to calculate cash flow to equity; (ii) the terminal

values for BEP; and (iii) the individual calculated inputs and assumptions underlying the discount

rate range of 5.92% to 6.42% and the perpetual growth rates of 1.25% to 1.75%.

        47.     With respect to Greentech’s Sum-of-the-Parts Analyses, the Prospectus fails to

disclose: (i) the cash flows from each project within the TerraForm forecasts; (ii) the individual

calculated inputs and assumptions underlying the discount rates used in the analyses; and (iii) the

value ascribed to the future growth of assets and cash flow for the years 2020 to 2024 to be realized

through acquisitions and organic investments, and funded through the sale of assets or through the

sale of new shares of common stock, as used in the analyses.

        48.     With respect to Greentech’s analysis of price targets, the Prospectus fails to

disclose: (i) the individual price targets observed by Greentech in the analysis; and (ii) the sources

thereof.




                                                   9
 Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 10 of 14 PageID #: 10




       49.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       50.     Third, the Prospectus omits material information regarding MS’s engagement.

       51.     The Prospectus fails to disclose the timing and nature of the past services MS

provided to the parties to the Agreement and their affiliates.

       52.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       53.     The omission of the above-referenced material information renders the Prospectus

false and misleading, including, inter alia, the following sections of the Prospectus: (i) Background

of the TERP Acquisition; (ii) Reasons for the Special Committee’s Recommendation; (iii) Reasons

for the TerraForm Power Board’s Recommendation; (iv) Opinions of Financial Advisors to the

Special Committee of TerraForm Power; (v) Certain TerraForm Power Forecasts; and (vi) Certain

BEP Forecasts.

       54.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and TerraForm

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants disseminated the false and misleading Prospectus,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary



                                                 10
 Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 11 of 14 PageID #: 11




to make the statements therein not materially false or misleading. TerraForm is liable as the issuer

of these statements.

       57.     The Prospectus was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Prospectus.

       58.     The Individual Defendants were at least negligent in filing the Prospectus with

these materially false and misleading statements.

       59.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder will consider them important in deciding how to vote on the

Proposed Transaction. In addition, a reasonable investor will view a full and accurate disclosure

as significantly altering the total mix of information made available in the Prospectus and in other

information reasonably available to stockholders.

       60.     The Prospectus is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       61.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       62.     Because of the false and misleading statements in the Prospectus, plaintiff and the

Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
             Against the Individual Defendants, the BEP Entities, and Holdings

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants, BEP Entities, and Holdings acted as controlling persons

of TerraForm within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of



                                                 11
 Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 12 of 14 PageID #: 12




their positions as officers and/or directors of TerraForm and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Prospectus, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       65.     Each of the Individual Defendants, the BEP Entities, and Holdings was provided

with or had unlimited access to copies of the Prospectus alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       66.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Prospectus contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Prospectus.

       67.     The BEP Entities and Holdings also had supervisory control over the composition

of the Prospectus and the information disclosed therein, as well as the information that was omitted

and/or misrepresented in the Prospectus.

       68.     By virtue of the foregoing, the Individual Defendants, the BEP Entities, and

Holdings violated Section 20(a) of the 1934 Act.

       69.     As set forth above, the Individual Defendants, the BEP Entities, and Holdings had

the ability to exercise control over and did control a person or persons who have each violated

Section 14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By




                                                  12
 Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 13 of 14 PageID #: 13




virtue of their positions as controlling persons, these defendants are liable pursuant to Section 20(a)

of the 1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class

are threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Prospectus that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  13
Case 1:20-cv-00927-UNA Document 1 Filed 07/08/20 Page 14 of 14 PageID #: 14




Dated: July 8, 2020                    RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
OF COUNSEL:                           300 Delaware Avenue, Suite 1220
                                      Wilmington, DE 19801
RM LAW, P.C.                          Telephone: (302) 295-5310
Richard A. Maniskas                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: sdr@rl-legal.com
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     14
